                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION

HOLLY BEGLEY o/b/o L.V.B.,                   )
   Plaintiff                                 )
                                             )      Civil Action No. 2:18cv000008
v.                                           )
                                             )      MEMORANDUM OPINION
                     1
ANDREW SAUL,                                 )
Commissioner of Social Security,             )     By: PAMELA MEADE SARGENT
   Defendant                                 )         United States Magistrate Judge

                         I. Background and Standard of Review

       Plaintiff, Holly Begley, on behalf of her minor son, L.V.B., filed this action
challenging the final decision of the Commissioner of Social Security,
(“Commissioner”), denying L.V.B.’s claim for children’s supplemental security
income, (“SSI”), benefits under Title XVI of the Social Security Act, as amended,
(“Act”), 42 U.S.C.A. §§ 1381-1383d. (West 2012 & Supp. 2019). Jurisdiction of this
court is pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3). This case is before the
undersigned magistrate judge upon transfer by consent of the parties pursuant to 28
U.S.C. § 636(c)(1). Neither party has requested oral argument; therefore, this case is
ripe for decision.


       The court’s review in this case is limited to determining if the factual findings
of the Commissioner are supported by substantial evidence and were reached
through application of the correct legal standards. See Coffman v. Bowen, 829 F.2d
514, 517 (4th Cir. 1987). Substantial evidence has been defined as “evidence which a

       1
         Andrew Saul became the Commissioner of Social Security on June 17, 2019; therefore,
he is substituted for Nancy A. Berryhill as the defendant in this case.


                                            -1-
reasoning mind would accept as sufficient to support a particular conclusion. It
consists of more than a mere scintilla of evidence, but may be somewhat less than a
preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966). “‘If there is
evidence to justify a refusal to direct a verdict were the case before a jury, then there
is “substantial evidence.”’” Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)
(quoting Laws, 368 F.2d at 642).


      Begley protectively filed an application for children’s SSI on behalf of her son
on February 27, 2014, alleging disability as of January 1, 2013, due to attention
deficit hyperactivity disorder, (“ADHD”), and insomnia. (Record, (“R.”), at 18,
231-34, 252.) Begley’s claim was denied initially and on reconsideration. (R. at
122-24, 127-28, 130-33.) Begley then requested a hearing before an administrative
law judge, (“ALJ”). (R. at 134-35.) A hearing was held on November 3, 2016, (R. at
66-101), and a supplemental hearing was held on March 21, 2017, at which Begley
was represented by counsel. (R. at 46-65.)


      By decision dated June 5, 2017, the ALJ denied Begley’s claim. (R. at 18-37.)
The ALJ found that L.V.B. was born in 2010, and, therefore, was a preschooler on
February 27, 2014, the date that the application was filed. (R. at 21.) The ALJ found
that L.V.B. had not performed any substantial gainful activity since February 27,
2014, the application date. (R. at 21.) The ALJ found that the medical evidence
established that L.V.B. suffered from severe impairments, namely ADHD;
oppositional defiant disorder, (“ODD”); and recurrent upper respiratory infections,
but he found that L.V.B. did not have an impairment or combination of impairments
listed at or medically equal to one listed at 20 C.F.R. Part 404, Subpart P, Appendix
1. (R. at 21-22.) The ALJ further found that L.V.B. did not have an impairment or

                                           -2-
combination of impairments which would result in marked and severe functional
limitations. (R. at 22-36.) Therefore, the ALJ concluded that L.V.B. was not under a
disability as defined by the Act and was not eligible for children’s SSI benefits. (R.
at 37.) See 20 C.F.R. § 416.924(d)(2) (2018); see also 42 U.S.C.A. § 1382c(a)(3)(C)
(West 2012 & Supp. 2019).


      After the ALJ issued his decision, Begley pursued her administrative appeals,
(R. at 227), but the Appeals Council denied her request for review. (R. at 1-5.)
Begley then filed this action seeking review of the ALJ’s unfavorable decision,
which now stands as the Commissioner’s final decision. See 20 C.F.R. § 416.1481
(2018). The case is before this court on Begley’s motion for summary judgment filed
September 25, 2018, and the Commissioner’s motion for summary judgment filed
November 26, 2018.


                                      II. Facts

      L.V.B. was born in 2010. (R. at 231.) Begley testified that L.V.B. and his
siblings were homeschooled. (R. at 59, 75.) She stated that L.V.B. could sit and
maintain attention and concentration for only 10 minutes, if he was willing. (R. at
60.) Begley stated that L.V.B. was defiant and did not want to do what he was asked
to do. (R. at 60-61.) She reported that L.V.B. picked on his siblings and threw
tantrums; was disruptive in public; could not sit for long periods; could not
comprehend much due to distractibility and inattentiveness; was impulsive to the
point of being dangerous; and needed to wear pull-up diapers to bed. (R. at 56,
58-62, 76, 87-91.) She reported that L.V.B.’s medications had limited effect. (R. at
57, 78.) Begley testified that L.V.B. spent several consecutive days playing with a

                                         -3-
toy car so vigorously that he sprained his right ankle and that he ran into a wall and
bruised his right shoulder and hip. (R. at 56.)


      In rendering his decision, the ALJ reviewed records from Leslie E.
Montgomery, Ph.D., a state agency psychologist; Joseph Leizer, Ph.D., a state
agency psychologist; Johnson City Medical Center; Dr. Suresh Jain, M.D.;
Southwest Virginia Child Development Clinic; Wise County Behavioral Health
Services; Healing Waters Counseling Center, LLC, (“Healing Waters”); Elizabeth
Jones, M.A., a licensed clinical psychologist; and Mountain View Regional Medical
Center, (“Mountain View”).


      Begley argues that the ALJ erred by failing to find that L.V.B.’s impairments
met or equaled the criteria of § 112.11, the listing for neurodevelopmental disorders.
(Plaintiff’s Memorandum In Support Of His Motion For Summary Judgment,
(“Plaintiff’s Brief”), at 4-6.) In particular, Begley argues that the ALJ erred by
failing to find that L.V.B.’s impairments did not result in marked limitations in three
domains of functioning: (1) acquiring and using information; (2) attending and
completing tasks; and (2) interacting and relating with others. (Plaintiffs’ Brief at 6.)
Thus, this statement of facts will specifically address evidence regarding L.V.B.’s
behavior.


      The record shows that Dr. Suresh Jain, M.D., was L.V.B.’s pediatrician from
2013 through 2017. On March 1, 2013, when L.V.B. was three years old, Dr. Jain
noted that L.V.B.’s social, emotional, communicative, cognitive and physical
development were normal. (R. at 299.) On February 28, 2014, Begley reported that

                                           -4-
L.V.B. was hyperactive. (R. at 314.) Dr. Jain diagnosed questionable attention
deficit disorder, (“ADD”). (R. at 314.) On April 13, 2014, Begley reported that
L.V.B.’s hyperactivity was doing better on medication. (R. at 418.) On April 23,
2014, Begley reported that L.V.B. did not sleep well, and he was hyperactive. (R. at
329.) Dr. Jain diagnosed ADHD and prescribed Ritalin. (R. at 329.) On May 19,
2014, and June 16, 2014, Begley continued to complain that L.V.B. was hyperactive
and that he had difficulty concentrating. (R. at 341, 343.) However, throughout
2014, 2015 and 2016, Begley reported that L.V.B.’s ADHD symptoms and sleep had
improved with medication. (R. at 352, 356-57, 387, 393, 401-03, 412, 417-18,
438-39, 442, 444.)


      On June 16, 2014, Leslie E. Montgomery, Ph.D., a state agency psychologist,
indicated that L.V.B. had no limitations in his ability to acquire and use information;
to move about and manipulate objects; to care for himself; and to care for his health
and physical well-being. (R. at 106-07.) Montgomery reported that L.V.B. had a less
than marked limitation in his ability to attend to and complete tasks and to interact
and relate with others. (R. at 106.) L.V.B. was noted to have difficulty with complex
tasks; he was able to play by himself and with others; he got along with peers; he
could express his needs; and he could share and follow directions. (R. at 106.)


      On October 16, 2014, Joseph Leizer, Ph.D., a state agency psychologist,
indicated that L.V.B. had no limitations in his ability to acquire and use information;
to move about and manipulate objects; to care for himself; and to care for his health
and physical well-being. (R. at 117-18.) Leizer reported that L.V.B. had a less than
marked limitation in his ability to attend to and complete tasks and to interact and

                                          -5-
relate with others. (R. at 117-18.) L.V.B. was noted to have difficulty with complex
tasks; he was able to play by himself and with others; he got along with peers; he
could express his needs; and he could share and follow directions. (R. at 118.)


      On February 26, 2014, Cynthia M. Jessee, C.P.N.P., a certified pediatric nurse
practitioner with Southwest Virginia Child Development Clinic, evaluated L.V.B. at
his mother’s request. (R. at 361-65.) Begley reported concern about L.V.B.’s
hyperactivity, anger, aggression, destructive behavior, yelling and sleep problems.
(R. at 363.) Jessee reported that L.V.B. exhibited general learning within the average
range; his vocabulary was within the average range; he had average visual-motor
skills; he had an overall ability to process auditory input and reason verbally was
within the average range; and his reasoning and processing skills were within the
low average range. (R. at 362.) Jessee noted that L.V.B. had difficulty with anger
control, emotional self-control and decision making, which negatively impacted his
adaptability. (R. at 362.) She reported that L.V.B.’s observed and reported behaviors
were consistent with ADHD and insomnia. (R. at 362.)


      In September 2015, Begley described L.V.B.’s hyperactivity as mild. (R. at
411.) On November 4, 2015, Begley reported that, due to his hyperactivity, L.V.B.
hit a screen door and bruised his face. (R. at 407.) On February 1, 2016, Begley
reported that L.V.B. had a “temper tantrum” while at the grocery store and hit his
right leg on the grocery cart. (R. at 399.) Dr. Jain diagnosed right foot strain and
attention deficit disorder, (“ADD”). (R. at 399.) On March 25, 2016, Begley
reported that L.V.B. was doing fair, and she described his hyperactivity as mild. (R.
at 394.) On May 25, 2016, Begley reported that L.V.B. was hyperactive despite

                                         -6-
taking his medication. (R. at 391.) On June 17, 2016, it was noted that L.V.B.’s
hyperactivity continued to increase. (R. at 390.) On July 11, 2016, Dr. Jain noted
L.V.B.’s history to include ADHD and autism. (R. at 388.)


      On October 3, 2016, L.V.B. was seen at Healing Waters upon referral of Dr.
Jain. (R. at 422-27.) Begley expressed concern about L.V.B.’s obsessive compulsive
disorder, (“OCD”), symptoms. (R. at 422.) Begley reported that in the past six
months, L.V.B. often did not pay attention to details or made careless mistakes;
often had difficulty with attention; very often did not listen when spoken to directly;
occasionally would not follow through when given directions; failed to complete
activities; became easily distracted by noises and other stimuli; often left his seat and
ran around when expected to remain seated; very often interrupted others and argued
with adults; never acted fearful or anxious; never behaved sad, unhappy, or
depressed; and exhibited overall average school performance in reading, writing and
math. (R. at 422-23.) Begley reported that L.V.B. pushed his brother and sent him to
the emergency room due to an injured nose. (R. at 425.) Connie Elkins, L.P.C., a
licensed professional counselor, noted that L.V.B.’s ADHD symptoms significantly
improved with medication. (R. at 425.) Mental status examination revealed L.V.B.
had appropriate dress; adequate grooming and hygiene; cooperative behavior;
normal psychomotor activity; a slow and soft speech; euthymic mood and congruent
affect; and intact concentration and attention. (R. at 426.) Elkins diagnosed ADHD,
predominantly hyperactive/impulsive presentation and recommended continued
counseling. (R. at 426-27.)




                                           -7-
      On October 17, 2016, L.V.B.’s mental status examination again revealed
normal findings. (R. at 420.) Elkins assessed that L.V.B. was understandable despite
a moderate speech impediment; followed instructions and focused on activities
without requiring redirection; and easily redirected to various tasks and applied rules
of new games and activities. (R. at 420.) Elkins reported, “[u]pon tossing the ball in
the question and answer game he was noted to perform in a developmentally
appropriate manner that included catching the ball, answering the question, and
tossing the ball in succession.” (R. at 420-21.) Elkins stated that no obsessive or
compulsive tendencies were noted, with the exception of Begley’s report. (R. at
421.) She reported that L.V.B.’s medications effectively managed his ADHD,
behavior and focus. (R. at 421.) Elkins reported that L.V.B. appeared to experience
anxiety as expressed by clinging to his mother, fears for safety and timidity. (R. at
421.) Elkins diagnosed ADHD, predominantly hyperactive/impulsive presentation
and anxiety disorder. (R. at 421.)


      On December 5, 2016, Elizabeth A. Jones, M.A., a licensed psychological
examiner, conducted a consultative examination at the request of Disability
Determination Services. (R. at 430-35.) L.V.B.’s affect was somewhat restricted
with congruent mood; he exhibited appropriate grooming and hygiene; he separated
easily from his mother; he remained seated during the evaluation despite not having
taken his medication; he was passively defiant, but had no difficulty with directions;
he had no significant difficulty with attention or concentration, although he put forth
very poor effort into all tasks requested; he made excellent eye contact; and at times
appeared to intentionally misrepresent his level of ability to perform and/or
comprehend. (R. at 430, 432-33.) L.V.B. could spell his name very quickly, recite

                                          -8-
the alphabet and state the names of the family’s four pets. (R. at 432.) Begley
reported that L.V.B. broke things; ran; kicked; punched holes in walls; and threw
tantrums in stores. (R. at 431.) L.V.B. stated that he wanted to attend public school,
but his mother would not let him because of a bus accident. (R. at 432.) Jones
reported that L.V.B. did not present as overly active during the evaluation, but he
was “passively defiant.” (R. at 434.) Because of such behavior, the test results
suggestive of borderline intelligence could not be validated. (R. at 434.) Jones also
reported that she could not make a medical/mental assessment of L.V.B.’s
limitations regarding his ability to perform at an age-appropriate level due to
L.V.B.’s “unwillingness to perform on the measure of intelligence and possible
intentional misrepresentation of his true level of functioning.” (R. at 434.) Jones
diagnosed ODD and ADHD, combined type, by history. (R. at 434.)


        On December 28, 2016, L.V.B. presented to the emergency room at Mountain
View for complaints of blood in his stool. (R. at 447-59.) It was noted that, despite
L.V.B.’s past medical history, including ADHD, L.V.B. was not hyperactive. (R. at
451.)


        On January 30, 2017, Begley described L.V.B.’s hyperactivity as mild while
on medication. (R. at 467.)


        On March 23, 2017, L.V.B. underwent an evaluation at Wise County
Behavioral Health Services. (R. at 472-74.) Susan Bolling, L.P.C., a licensed
professional counselor, noted that L.V.B.’s mood was happy with a congruent
affect; he did not indicate that he was a danger to himself or others; he dressed

                                         -9-
appropriately for the weather; and exhibited acceptable grooming and hygiene. (R.
at 472.) Begley reported that L.V.B.’s medications did not seem to help; he had
mood swings; he exhibited limited OCD behaviors, including washing his toys with
soap and water daily and being “very touchy feely” with siblings; and he engaged in
self-injurious behavior like running into walls. (R. at 472.) However, Begley
indicated her intent to send L.V.B. to public school for the first time in the fall. (R. at
472.) Bolling diagnosed ODD and ADHD. (R. at 474.)


                                      III. Analysis

      A child is considered disabled for SSI purposes only if the child suffers from a
“medically determinable physical or mental impairment, which results in marked
and severe functional limitations” and which lasts for a period of not less than 12
months. 42 U.S.C.A. § 1382c(a)(3)(C)(i) (West 2012). The Commissioner uses a
three-step process in evaluating children’s SSI claims. See 20 C.F.R. § 416.924
(2018). This process requires the Commissioner to consider, in order, whether the
child 1) is engaged in substantial gainful employment; 2) has a severe impairment;
and 3) has an impairment that meets or equals the requirements of a listed
impairment. See 20 C.F.R. § 416.924. As with the process for adults, if the
Commissioner finds conclusively that a child is or is not disabled at any point in this
process, review does not proceed to the next step. See 20 C.F.R. § 416.924. Thus,
under the applicable regulations, an ALJ may find a child to be disabled within the
meaning of the Social Security Act only if he finds that the child has a severe
impairment or combination of impairments that meets or equals an impairment listed
in Appendix 1. See 20 C.F.R. § 416.924(c)-(d) (2018).


                                           -10-
      In her brief, Begley contests the ALJ’s finding that L.V.B.’s impairments did
not satisfy the criteria of § 112.11, the listing for neurodevelopmental disorders.
(Plaintiff’s Brief at 4-6.) In particular, Begley argues that the ALJ erred by failing to
find that L.V.B.’s impairments did not result in marked limitations in three domains
of functioning: (1) acquiring and using information; (2) attending and completing
tasks; and (3) interacting and relating with others. (Plaintiffs’ Brief at 6.)


      As stated above, the court must determine if there is substantial evidence in
the record to support the ALJ’s decision that L.V.B. was not under a disability as
defined in the Act. If substantial evidence exists to support this finding, this court’s
“inquiry must terminate,” and the final decision of the Commissioner must be
affirmed. Laws, 368 F.2d at 642. Also, it is the ALJ’s responsibility to weigh the
evidence, including the medical evidence, in order to resolve any conflicts which
might appear therein. See Hays, 907 F.2d at 1456; Taylor v. Weinberger, 528 F.2d
1153, 1156 (4th Cir. 1975). “Thus, it is not within the province of a reviewing court
to determine the weight of the evidence, nor is it the court’s function to substitute its
judgment for that of the [Commissioner] if his decision is supported by substantial
evidence.” Hays, 907 F.2d at 1456.


      Based on my review of the record, I find that substantial evidence exists in the
record to support the ALJ’s decision that L.V.B.’s impairments did not functionally
equal a listed impairment. An impairment is of listing-level severity if the child has
“marked” limitations in two domains of functioning or an “extreme” limitation in
one domain of functioning. 20 C.F.R. § 416.926a(d) (2018). The six domains that
are considered in the functional comparison are: (1) acquiring and using

                                          -11-
information; (2) attending and completing tasks; (3) interacting and relating with
others; (4) moving about and manipulating objects; (5) caring for yourself; (6) and
health and physical well-being. See 20 C.F.R. § 416.926a(b)(1) (2018). As noted
above, Begley challenges the ALJ’s decision regarding only three domains of
functioning.


      A “marked” limitation in a domain is found when an impairment interferes
seriously with a claimant’s ability to independently initiate, sustain or complete
activities. See 20 C.F.R. § 416.926a(e)(2)(i) (2018). A “marked” limitation also
means a limitation that is “more than moderate” but “less than extreme.” 20 C.F.R. §
416.926a(e)(2)(i). The regulations define an “extreme” limitation as one that is more
than marked and “interferes very seriously with your ability to independently
initiate, sustain, or complete activities.” 20 C.F.R. § 416.926a(e)(3)(i) (2018). Based
on my review of the record, I find that the ALJ fully analyzed the evidence and
properly determined that L.V.B.’s impairments did not functionally equal a listed
impairment. (R. at 18-37.)


      In order to meet Listing 112.11, a claimant must satisfy all of the requirements
listed in both paragraph A and paragraph B. See 20 C.F.R. Pt. 404, Subpt. P, App’x
1, § 112.11 (2018). Specifically, paragraphs A and B state:

      A.       Medical documentation of the requirements of paragraph 1, 2, or 3:
               1. One or both of the following:
                    a. Frequent distractibility, difficulty sustaining attention, and
                        difficulty organizing tasks; or
                    b. Hyperactive and impulsive behavior (for example, difficulty
                        remaining seated, talking excessively, difficulty waiting,
                        appearing restless, or behaving as if being “driven by a
                        motor”).
               2. Significant difficulties learning and using academic skills; or
               3. Recurrent motor movement or vocalization.

                                         -12-
      AND


      B.     Extreme limitation of one, or marked limitation of two, of the following
             areas of mental functioning (see 112.00F):
             1. Understand, remember, or apply information (see 112.00E1).
             2. Interact with others (see 112.00E2).
             3. Concentrate, persist, or maintain pace (see 112.00E3).
             4. Adapt or manage oneself (see 112.00E4).

20 C.F.R. Pt. 404, Subpt. P, App’x 1, § 112.11.


      The ALJ noted that, despite evidence showing that L.V.B. exhibited
hyperactivity during several psychological evaluations, he also exhibited
cooperative behavior, good eye contact, intact memory, intact attention and
concentration and an appropriate mood and affect. (R. at 22, 363, 420-21, 426.) The
ALJ also noted that the March 2017 mental health evaluation showed that L.V.B.
had a happy mood and congruent affect; he did not indicate that he was a danger to
himself or others; he dressed appropriately for the weather; and he displayed
acceptable grooming and hygiene. (R. at 22, 472 .)

      The ALJ found that L.V.B. did not have any limitations in his ability to
acquire and use information. (R. at 30.) The state agency psychologists found that
L.V.B. had no limitation in this domain. (R. at 30, 106, 117.) In February 2014, it
was noted that test results reflecting a low average level of cognitive functioning
should be considered with caution because, upon testing of general learning, L.V.B.
exhibited average ability, and his overall ability to process auditory input and reason
verbally was within the average range. (R. at 30, 362.) L.V.B. had average
visual-motor skills and exhibited low average ability only in the tasks of putting
together complex objects by seeing and mentally manipulating the object’s


                                         -13-
individual parts. (R. at 362.) In October 2016, L.V.B. was understandable, despite a
moderate speech impediment; he followed instructions and focused on activities
without requiring redirection; he was easily redirected to various tasks; and he
applied rules of new games and activities. (R. at 420.) Elkins reported that, “[u]pon
tossing the ball in the question and answer game he was noted to perform in a
developmentally appropriate manner that included catching the ball, answering the
question, and tossing the ball in succession.” (R. at 420-21.) In December 2016,
L.V.B. could spell his name very quickly, recite the alphabet and state the names of
the family’s four pets. (R. at 432.) Jones reported L.V.B. to be “passively defiant,”
but also reported that L.V.B. appeared to have no difficulty with directions. (R. at
430, 434.) Jones noted that Begley was applying for disability benefits based on
L.V.B.’s ADHD and insomnia and noted that, at times, L.V.B. “appeared to
intentionally misrepresent his level of ability to perform and/or comprehend.” (R. at
430, 434.) Based on this, I find that substantial evidence exists to support the ALJ’s
finding that L.V.B. was not limited in his ability to acquire and use information.

      The ALJ found that L.V.B. had less than marked limitations in his ability to
attend to and complete tasks. (R. at 31-32.) Again, the ALJ relied on the opinions of
the state agency psychologists. (R. at 31-32.) Montgomery and Leizer noted that
L.V.B. had difficulty with complex tasks, but reportedly could watch television for
up to 15 minutes; could dress himself; brush his teeth; feed himself; and could play
by himself and with others. (R. at 106, 118.) In addition, in February 2014, L.V.B.
had no difficulty transitioning from the hallway to the evaluation room; he had an
appropriate mood and affect; and he seemed persistent and motivated. (R. at 363.)
While L.V.B. took several seconds to respond verbally to some questions and got
out of his chair several times during the evaluation, he seemed to enjoy verbal praise
when he followed instructions and took his seat. (R. at 363.) L.V.B. “engaged in
some spontaneous self-corrective behavior during measures of his visual processing

                                         -14-
and non-verbal reasoning.” (R. at 363.) In October 2016, L.V.B. displayed intact
attention and concentration; he followed instructions and focused on activities
without requiring redirection; and he was easily redirected to various tasks. (R. at
420, 426.) In December 2016, Jones opined that L.V.B. had no significant difficulty
with attention or concentration despite his poor effort. (R. at 432.) Based on this, I
find that substantial evidence exists to support the ALJ’s finding that L.V.B. had a
less than marked ability to attend to and complete tasks.


      The ALJ also found that L.V.B. had “less than marked” limitation in
interacting and relating with others. (R. at 33.) As noted by the ALJ, the state agency
psychologists opined that L.V.B. had a less than marked limitation in this domain.
(R. at 33, 106, 118.) The state agency psychologists found that L.V.B. played well
with others and got along with his peers. (R. at 106, 118.) L.V.B. could share and
follow directions, and he was understood most of the time by people who knew him
and some of the time by others. (R. at 106, 118.) During an evaluation in February
2014, L.V.B. got loud, was very physically active and demonstrated substitutions
and omissions in some of his articulation. (R. at 363.) During this evaluation, L.V.B.
established and maintained appropriate eye contact; he demonstrated a range of
appropriate mood and affect; he seemed to enjoy verbal praise when he followed
instructions; he took his seat after getting out of his chair several times; and he used
his hands cooperatively when required. (R. at 363.) In October 2016, L.V.B. was
cooperative; he made good eye contact; he had normal psychomotor activity; and he
exhibited no obsessive or compulsive tendencies. (R. at 420-21.) L.V.B. exhibited
anxiety about attending school due to concerns with bus safety, but he still wanted to
attend school. (R. at 421.) In December 2016, Jones opined that L.V.B.’s mild
articulation disorder did not affect his ability to communicate, and he made very few
spontaneous verbalizations. (R. at 432.) In March 2017, L.V.B. demonstrated a


                                          -15-
happy mood and congruent affect. (R. at 472.) During several sessions with Dr. Jain,
L.V.B. was active, playful and smiling. (R. at 300, 305-06, 344-48.)


      Furthermore, the record shows that L.V.B.’s symptoms improved
significantly with medication. (R. at 352, 356-57, 387, 393, 401-03, 412, 417-18,
421, 425, 438-39, 442, 444, 467.) “If a symptom can be reasonably controlled by
medication or treatment, it is not disabling.” Gross v. Heckler, 785 F.2d 1163, 1166
(4th Cir. 1986). Despite some difficulty with hyperactivity, upon testing, L.V.B.
exhibited general learning within the average range; vocabulary within the average
range; average visual-motor skills; and an overall ability to process auditory input
and reason verbally within the average range. (R. at 362.) L.V.B. exhibited a low
average ability only in the tasks of putting together complex objects by seeing and
mentally manipulating the object’s individual parts. (R. at 362.) In addition, Begley
described L.V.B.’s hyperactivity as “mild.” (R. at 394, 411, 467.) Based on this, I
find that substantial evidence exists to support the ALJ’s finding that L.V.B. had a
less than marked ability to interact and relate to others.


      Based on the above, I find that substantial evidence exists to support the
ALJ’s finding that there was no indication that L.V.B.’s impairments functionally
equaled a listed impairment. I also find that substantial evidence exists to support the
ALJ’s finding that L.V.B. was not disabled. An appropriate Order and Judgment will
be entered.


      DATED:        August 23, 2019.


                                 s/   Pamela Meade Sargent
                                      UNITED STATES MAGISTRATE JUDGE


                                          -16-
